DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This is a final rejection in response to the amendments and arguments filed 05/24/2021. Claims 1, 3-10, 12-16 and 21-22 are currently pending with claims 17-20 withdrawn from consideration, claims 2 and 11 canceled, claims 1, 3-4, 10 amended and claims 21-22 new.
Election/Restrictions
Applicant’s election of Group I (claims 1-16) in the reply filed on 11/18/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Response to Arguments
Applicant's arguments filed 05/24/2021, with respect to the art rejections, have been fully considered but they are not persuasive. In response to arguments to claim 1 on page 9-11, it is disagreed that the action failed to explain how the seal would function in the assembly of Carr and contends that the seal would function to prevent leakage between portions of the assembly. In response to applicant’s argument, to what seems to be, that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one having ordinary skills in the art understands that the prior art Carr teaches a schematic of a vane devoid of any adjacent structures such as rotors or seals and a sealing configuration as taught by Alvanos would function to seal with structures such as rotors in Carr. Regarding arguments to the CS portion in Carr, it is contended that Carr teaches that “… the airfoil assembly 60 can be affixed to the case structure CS using mechanical hooks, fasteners, or the like …” (col 5, ll 52-54) and, as understood by one having ordinary skills in the art, the vane of Carr may be mounted with hooks at one end and a seal configuration as another end as taught in Fig. 2 of Alvanos. This being one configuration of many as is known in the art. Therefore, it would have obvious to modify Carr to have the seal system as taught by Alvano so as to prevent the leakage of working fluid into inner portions of the turbine of Carr which may have cooling fluid.
In response to arguments to claim 10 on page 11-13 of the response, it is contended that the prior art Durocher teaches a configuration of mounting a vane where extending portions are not included and still suitably mount the vane (Durocher Fig. 2: 110, for instance) to function in a gas turbine engine. The principle of operation of Carr is to suitable mount an outer potion of a vane (Carr Fig. 2: 62) relative to an inner portion of the vane (Carr Fig. 2: 70) and a modification as proposed by Durocher “… wherein an entire reinforcement platform is spaced apart from an inner platform …” In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Here, it is obvious that the vane system may be mounted as taught by Durocher and maintain the principle of operation.
It should be noted that the amendments to claims 1 changes the scope of claims 6-9 and the amendments to claim 10 changes the scope of claims 12-16 and therefore new grounds of rejections to those claims are necessitated by Applicant’s amendments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 6-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,107,117 to Carr et al. (Carr) in view of US Patent Application Publication 2009/0238683 to Alvanos et al. (Alvanos).
In Reference to Claim 1
Carr discloses a turbine vane assembly (Fig. 2: airfoil assembly 60, see also col 5, ll 21-26) for a gas turbine engine (Fig. 1: 20), the turbine vane assembly (60) comprising 
a ceramic matrix composite vane (Fig. 2: airfoil 62 formed of ceramic matrix composite, col 6, ll 1-5) adapted to conduct hot gases flowing through a gas path (Fig. 1: C) of the gas turbine engine around the turbine vane assembly during use of the turbine vane assembly (col 3, ll 54-65: gas flowing through engine),
the ceramic matrix composite vane includes 
an outer platform (Fig. 2: 62a) that defines an outer boundary of the gas path,
an inner platform (62b) spaced apart radially from the outer platform  relative to an axis (Fig. 1: A) to define an inner boundary of the gas path, and 
an aerofoil (Fig. 2: 62) that extends radially between and interconnects the outer platform and the inner platform, and the aerofoil is formed to define an interior cavity (64) that extends radially through the aerofoil, 
a metallic support strut (Fig. 2: tie-spar 70 and formed from nickel-based alloys, col 6, ll 6-20) located in the interior cavity formed in the aerofoil and configured to 
a metallic reinforcement platform (Fig. 2: 68 and formed from nickel-based alloys, col 6, ll 6-20) coupled with the metallic support strut to locate the metallic reinforcement platform radially between the inner platform of the ceramic matrix composite vane and the axis (A),
wherein a portion of the force loads (aerodynamic loads on the airfoil 62) are applied to the metallic reinforcement platform (68 and through being assembled together) instead of (as opposed to if the platform 68 was not present) the inner platform during (62b) use of the turbine vane assembly and the portion of the force loads are transferred from the metallic reinforcement platform to the metallic support strut (70) so that a total amount of the force loads applied to the ceramic matrix composite vane (62) is reduced (loads bore by the metallic parts 66, 68, 70, see col 6, ll 1-20).
Carr lacks: “… an inner seal configured to block gas from passing between the inner seal and a rotor located adjacent the inner seal and wherein the inner seal is coupled with the metallic support strut to locate the metallic reinforcement platform radially between the inner platform and the inner seal ...”
Alvanos is also related to a turbine blade assembly (Fig. 2: 44) for a gas turbine engine (Fig. 1: 10) and the mounting of the vane assembly in the gas turbine engine, as the claimed invention, and teaches an inner seal (Fig. 3: 68, 70) configured to block gas from passing (paragraph [0021]: in blocking working fluid from passing or cooling fluid from passing to working fluid) between the inner seal and a rotor (Fig. 2: 62, 66) located 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine vane assembly of Carr to comprise an inner seal configured to block gas from passing between the inner seal and a rotor (as taught by Alvanos, the rotor of Carr seen adjacent to vane assemblies of Carr in Fig. 1) located adjacent the inner seal and wherein the inner seal is coupled with the metallic support strut (of Carr as the seal is coupled to the end and central portion of the vane of Alvanos) to locate the metallic reinforcement platform radially between the inner platform and the inner seal (as taught by Alvanos with 104 located relative to 58 and 68, 70 as it would in modifying of Carr to locate 68), so as to prevent the leakage of working fluid into inner portions of the turbine of Carr which may have cooling fluid, or vice versa, as taught by Alvanos (Alvanos: paragraph [0021]).
In Reference to Claim 3
Carr, as modified by Alvanos, discloses the turbine vane assembly of claim 2, wherein the metallic reinforcement platform (Carr, Fig. 2: 68) is spaced apart radially from the inner platform (Carr: 62b) to define a first chamber (Carr: space formed between 68 and 62b) radially between the metallic reinforcement platform and the inner platform and the inner seal (68, 70 as taught by Alvanos and as modifying of Carr) is spaced apart radially (the seal radially disposed in Carr as taught by Alvanos) from the metallic reinforcement platform to define a second chamber (Alvanos Fig. 3: a space 
In Reference to Claim 4
Carr, as modified by Alvanos, discloses the turbine vane assembly of claim 2, wherein the metallic reinforcement platform (Carr, Fig. 2: 68) includes a wall (Carr: left to right extending portions of 68) and a lip (Carr: portion of 68 adjacent CS), the wall extends axially and circumferentially (Carr: so as to form the mounting for ceramic vane 62) and the lip extends radially away from the wall toward the axis (Carr: A) and circumferentially and engages (Carr as modified to have an inner seal as taught by Alvanos) the inner seal (Alvanos: 68, 70 and as modifying of Carr) to block axial fluid (Alvanos paragraph [0021]: as taught by the function of the seal) flow between the inner seal and the metallic reinforcement platform (Carr: 68 of Carr as modified to have the seal as taught by Alvanos).
In Reference to Claim 6
Carr, as modified by Alvanos, discloses the turbine vane assembly of claim 1, wherein the metallic reinforcement platform (Carr, Fig. 2: 68) includes a wall (Carr: left to right extending portion of 68) and a lip (Carr: portion of 68 extending downwards and adjacent CS), the wall extends axially and circumferentially (Carr: so as to form the mounting for ceramic vane 62) and the lip extends radially away (Carr, Fig. 2: downwards) from the wall toward the axis (Carr: A) and circumferentially (Carr: so as to form annular configuration of turbine engine) relative to the axis.
In Reference to Claim 7

In Reference to Claim 9
Carr, as modified by Alvanos, discloses the turbine vane assembly of claim 1, wherein the metallic reinforcement platform (Carr, Fig. 2: 68) is cantilevered from the metallic support strut (Carr, Fig. 2: 70) in an axial fore direction and in an axial aft direction (Alvanos Fig. 4: as taught with 76 extending left and right). It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine vane assembly of Carr wherein the metallic reinforcement platform is cantilevered from (as is the platform taught by Alvanos) the metallic support strut in an axial fore direction and in an axial aft direction (as taught by Alvanos), so as to allow flexibility of the vane to seal relative to adjacent rotors as taught by Alvanos (Alvanos paragraph [0021]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,107,117 to Carr et al. (Carr) in view of US Patent Application Publication 2009/0238683 to Alvanos et al. (Alvanos) as applied to claim 1 above, and further in view of US Patent Application Publication 2010/0132371 to Durocher et al. (Durocher).
In Reference to Claim 8
except, “… wherein the entire metallic reinforcement platform is spaced apart from the inner platform ...”
Durocher is also related to a turbine blade assembly (Fig. 2: 110) for a gas turbine engine (paragraph [0003]) and the mounting of the vane assembly in the gas turbine engine, as the claimed invention, and teaches wherein an entire reinforcement platform (38) is spaced apart from an inner platform (114).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine vane assembly of Carr wherein the entire metallic reinforcement platform is spaced apart from the inner platform as taught by Durocher, so as provide flexibility to the mounted vane and strut system of Carr (see middle section of paragraph [0028] of Durocher for example of flexibility which may include spacing between platforms).

Claim(s) 10, 12, 16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,107,117 to Carr et al. (Carr) in view of US Patent Application Publication 2010/0132371 to Durocher et al. (Durocher).
In Reference to Claim 10
Carr discloses a turbine vane assembly (Fig. 2: assembly of 60, see col 5, ll 21-26) comprising 
a vane (60) that includes 
an outer platform (62a), 
an inner platform (62b) spaced apart radially from the outer platform relative to an axis (Fig. 1: A), and 
an aerofoil (62) that extends radially between the outer platform and the inner platform, 
a support strut (tie-spar 70) that extends radially through the aerofoil, and 
a reinforcement platform (68) coupled with the support strut to locate the inner platform of the vane radially between the reinforcement platform and the outer platform of the vane.
Carr lacks: “… wherein the entire reinforcement platform is spaced apart from the inner platform …”
Durocher is also related to a turbine blade assembly (Fig. 2: 110) for a gas turbine engine (paragraph [0003]) and the mounting of the vane assembly in the gas turbine engine, as the claimed invention, and teaches wherein an entire reinforcement platform (38) is spaced apart from an inner platform (114).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine vane assembly of Carr wherein the entire reinforcement platform is spaced apart from the inner platform as taught by Durocher, so as provide flexibility to the mounted vane and strut system of Carr (see middle section of paragraph [0028] of Durocher for example of flexibility which may include spacing between platforms).
In Reference to Claim 12
Carr, as modified by Durocher, discloses the turbine vane assembly of claim 10, wherein the reinforcement platform (Carr, Fig. 2: 68) includes a wall (Carr: left to right 
In Reference to Claim 16
Carr, as modified by Durocher, discloses the turbine vane assembly of claim 10, wherein the vane (62) comprises ceramic materials (Carr, Fig. 2: airfoil 62 formed of ceramic matrix composite, see col 6, ll 1-5) and the reinforcement platform (Carr: 68) comprises metallic materials (as formed from nickel-based alloys, see col 6, ll 6-20).
In Reference to Claim 22
Carr, as modified by Durocher, discloses the turbine vane assembly of claim 10, wherein a first chamber (Carr Fig. 2: space between 62b and 68, not labeled) is defined radially between the inner platform (Carr: 62b) and the reinforcement platform (Carr: 68).

Claim(s) 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,107,117 to Carr et al. (Carr) in view of US Patent Application Publication 2010/0132371 to Durocher et al. (Durocher) as applied to claim 10 above, and further in view of US Patent Application Publication 2009/0238683 to Alvanos et al. (Alvanos).
In Reference to Claim 13
except, “… further comprising an inner seal coupled with the support strut to locate the reinforcement platform radially between the inner platform and the inner seal …”
Alvanos is also related to a turbine blade assembly (Fig. 2: 44) for a gas turbine engine (Fig. 1: 10) and the mounting of the vane assembly in the gas turbine engine, as the claimed invention, and teaches an inner seal (Fig. 4: 90) coupled with the vane to locate a reinforcement platform (76) radially between an inner platform (58A) and the inner seal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine vane assembly of Carr to further comprise an inner seal coupled with the support strut (of Carr as modified along with the reinforcement platform to have a seal) to locate the reinforcement platform radially between (as taught by Alvanos) the inner platform and the inner seal, so as to prevent the leakage of working fluid into inner portions of the turbine of Carr which may have cooling fluid, or vice versa, as taught by Alvanos (Alvanos: paragraph [0021]).
In Reference to Claim 15
Carr, as modified by Durocher, discloses the turbine vane assembly of claim 10, except explicitly (as the vane assembly of Carr is not shown mounted to other portions of the turbine engine), “… wherein the reinforcement platform is cantilevered from the support strut ...”
Alvanos is also related to a turbine blade assembly (Fig. 2: 44) for a gas turbine engine (Fig. 1: 10) and the mounting of the vane assembly in the gas turbine engine, as 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine vane assembly of Carr wherein the reinforcement platform is cantilevered from (as is the platform taught by Alvanos) the metallic support strut, so as to allow flexibility of the vane to seal relative to adjacent rotors as taught by Alvanos (Alvanos: paragraph [0021]).

Allowable Subject Matter
Claim 21 is allowed.
Claims 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The instant invention is deemed to be directed to an unobvious improvement over the prior art. The improvement comprises a buffer seal 70 coupled with the support strut 14, with the reinforcement platform 16 is located between the inner platform 28 and the seal 70 and seal flange 74 that extends outwardly to the reinforcement platform 16 for sealing between the reinforcement platform and an inner section of the engine.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show the mounting of seals to vane components.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516.  The examiner can normally be reached on Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745